9DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 10-12, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vendrow (US 20090086953) further in view of Yang (US 20100329438).
Regarding claim 1, 8 and 15, Vendrow teaches a method comprising 
identifying an incoming communication via a communication processing device (Fig. 4 step 402, “[0042] FIG. 4 depicts a flow diagram 400 as an example of a method of filtering and/or screening calls, according to at least one embodiment of the invention.  The call messaging system can be configured to receive an inbound call 404 between a caller device 402 and a callee device 432.”);
 identifying communication source attributes (caller ID) associated with a communication source of the incoming communication (Fig. 4 step 406, [0042] “At 406, the call messaging system can determine whether a caller has a matching caller ID.  In some embodiments, the call messaging system can use other attributes associated with the call to specify whether to apply filtering rules in handling the call”); 
retrieving one or more communication routing conditions (filtering rules) from a communication recipient profile associated with an intended recipient device identified by the incoming communication ([0042] “then flow 400 filters call at 410.  In some embodiments, the call messaging system can apply filtering rules that specify, for example, predetermined actions based on the caller ID, caller history, time of day, call frequency, or any other condition”) 
However, Vendrow does not explicitly teach
“determining the communication source attributes satisfy the one or more communication routing conditions; blocking a portion of the incoming communication enhanced content to create a different portion of the incoming communication enhanced content and forwarding the different notification to the intended recipient device when only a portion of the communication routing conditions are satisfied”.
In an analogous art, Yang teaches “determining the communication source attributes (calling party information) satisfy the one or more communication routing conditions (called UE capability) ([0217] “The server provides a conversion function which converts the calling party information into a format supported by the called UE or the called network.” [0225] “The capability information includes: support of the calling party information in Chinese and/or English, and/or information about whether the called UE has subscribed to this service, and/or supported multimedia message format. In this way, if the calling party allows presentation of the calling party information, and/or the called party has subscribed to this service, and/or the calling party provides displayable calling party information, the server queries the storage server about capability information of the called UE, judges whether to send the calling party information to the called UE, and judges the format of the calling party information normally receivable by the called UE.”)

blocking a portion of the incoming communication enhanced content to create a different portion of the incoming communication enhanced content and forwarding the different notification to the intended recipient device when only a portion of the communication routing conditions are satisfied” ([0226] “The MSC server converts the proper calling party information or the message that carries the calling party information if the MSC server supports such conversion. In this way, the called UE can receive the calling party information normally. The conversion includes: converting messages, converting the format of the calling party information supported by the called UE, converting the heterogeneous network message, and converting the calling party information into a format acceptable to the called UE.” Thus sending the converted calling party information meets the limitation of blocking the original calling information and the different/converted information is forwarded to the called UE.” See Fig. 5B also)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Vendrow’s teaching of call notification system and to also include Yang’s teaching of forwarding a different portion to the called UE to increase the called UE’s versatility and compatibility in displaying different formats/languages.

Regarding claim 3, 10 and 17, the combination of Vendrow and YANG teaches the method of claim 1, comprising routing the incoming communication to the intended recipient device when the communication source attributes indicate a source type that is accepted by the one or more (Vendrow, Fig. 4, Step 420 Notify called party).

Regarding claim 4, 11 and 18, , the combination of Vendrow and YANG teaches the method of claim 1, comprising routing the incoming communication to the automated communication management device (voicemail) when the communication source attributes indicate a source type that is not accepted by the one or more communication routing conditions (Vendrow, Fig. 4; when the response to the “Filter Call” step 410 is No/”not accepted”, then move to step 412 which is “voice mail” [0042]).

Regarding claim 5, 12 and 19, , the combination of Vendrow and YANG teaches the method of claim 4, comprising performing one or more of forwarding the incoming communication to voice mail (Vendrow, Fig. 4; move to step 412 which is “voice mail” [0042]) or blocking the incoming communication when the source type is not accepted by the one or more communication routing conditions (Vendrow, Fig. 4; when the response to the “Filter Call” step 410 is No/”not accepted”, then move to step 412 which is “voice mail” [0042]).

Claim 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vendrow and YANG in view of Huang (20150304490).
Regarding claim 2, 9 and 16, the combination of Vendrow and YANG teaches method of claim 1, except wherein the incoming communication is one or more of a call and a data message.  In an analogous art, Huang teaches “the incoming communication is one or more of a call and a data message (Fig. 11 “[0006] Another aspect of the present disclosure includes methods for providing caller ID.  An exemplary method can be implemented by a server including a PDS and a PCS.  The PDS can receive, from a caller device via an IP network, a portrait file to be used as a caller ID representing the caller device.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Vendrow’s teaching of an incoming call to also include the data file as taught by Huang so that the sender can express more information during the call screening to increase the chance of success in connecting the call.

Claim 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vendrow and YANG in view of Huang (20150304490).
Regarding claim 6, 13 and 20, the combination of Vendrow and YANG teaches method of claim 1, comprising and determining the communication source attributes satisfy the one or more communication routing conditions.  However, Vendrow does not explicitly teach determining the communication source attributes comprise one or more of a caller identification name (CNAM) and an enhanced caller identification name (ECNAM).  In an analogous art, Huang teaches determining the communication source attributes comprise one or more of a caller identification name (CNAM) and an enhanced caller identification name (ECNAM) ([0270] “Further, called party information may include Caller ID information which typically comprises of the caller's telephone number (CNUM) and caller's name (CNAME).”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Vendrow’s teaching of an incoming call to also include the CNAME as taught by Soundar to comply with convention of using user name to allow the callee to recognize the caller more easily.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13, 15-20 have been considered but are moot in view of new ground of rejection based on Yang (US 20100329438).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Dung  Lam/
Examiner, Art Unit 2617

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646